[Cite as State ex rel. Altercare of Hartville Ctr., Inc. v. Ford, 2021-Ohio-4088.]




                               IN THE COURT OF APPEALS OF OHIO

                                     TENTH APPELLATE DISTRICT


State ex rel. Altercare of Hartville Center,              :
Inc.,
                                                          :
                  Relator,                                            No. 20AP-165
                                                          :
v.                                                              (REGULAR CALENDAR)
                                                          :
Erica Ford et al.,
                                                          :
                  Respondents.
                                                          :



                                              D E C I S I O N

                                     Rendered on November 18, 2021


                  On brief: Morrow & Meyer, LLC, and Tod T. Morrow, for
                  relator.

                  On brief: Mario Gaitanos, for respondent Erica Ford.

                  On brief: Dave Yost, Attorney General, Anna Isupova, for
                  respondent Industrial Commission of Ohio.

                                     IN MANDAMUS
                      ON OBJECTIONS TO THE MAGISTRATE'S DECISION

BROWN, J.
         {¶ 1} Relator, Altercare of Hartville Center, Inc. ("Altercare"), brings this original
action in mandamus seeking an order compelling respondent the Industrial Commission
of Ohio ("commission") to vacate its order granting permanent total disability ("PTD")
compensation to respondent Erica Ford and to enter an order denying such compensation.
         {¶ 2} Pursuant to Civ.R. 53 and Loc.R. 13(M) of the Tenth District Court of Appeals,
we referred this matter to a magistrate who issued a decision, including findings of fact and
conclusions of law, which is appended hereto. The magistrate recommends this court deny
No. 20AP-165                                                                             2


Altercare's request for a writ of mandamus. Altercare has filed the following objections to
the magistrate's decision:
              I.     The Magistrate Erred In Finding That The PTD Order
                     Contained Sufficient Detail To Permit Meaningful
                     Review.

              II.    The Magistrate Erred By Failing To Address The Issue
                     Of Whether The PTD Order Conflicted With Previous
                     Industrial Commission Orders That Found The
                     Claimant's Psychological Treatment Was Directed At
                     Pre-Existing And Unrelated Psychological Conditions.

              III.   The Magistrate Erred By Ignoring Relator's Argument
                     That The PTD Order Is Based Upon Medical Reports
                     That Merely Give Conclusory Statements That The
                     Claimant Is Psychologically Incapable Of Performing
                     Sustained Remunerative Employment.

              IV.    The Magistrate Erred By Finding That The Medical
                     Reports Cited In The PTD Order Sufficiently
                     Differentiated Between Pre-Existing And Non-Allowed
                     Psychological    Conditions   And     The   Allowed
                     Psychological Condition.

              V.     The Magistrate Erred In Denying The Writ Of
                     Mandamus Even Though The Order Granting PTD Was
                     Based Upon Medical Reports That Are Directly
                     Contradicted By Surveillance Video Evidence.

       {¶ 3} On July 1, 2006, Ford sustained a work-related injury during the course of
her employment with Altercare.      Ford's workers' compensation claim was originally
allowed for sprain lumbar region; herniated disc L5-S1; post dural headaches; compression
of the anteromedial aspect of the left S-1 root sleeve and inferior migration of extruded
material measuring 3-4 mm and caudal migration by a maximum of 4 mm at L5-S1 level;
radiculopathy S-1. Subsequently, Ford's claim was additionally allowed for generalized
anxiety disorder ("GAD") and depressive disorder, NEC.
       {¶ 4} On October 18, 2018, Ford filed an application for PTD compensation. Ford
supported her application with the June 14, 2018 report from Kanubhai Patel, M.D. and
the April 30, 2018 report from James M. Lyall, Ph.D. Following a September 20, 2019
hearing, a staff hearing officer ("SHO") granted Ford's application. The SHO relied on Dr.
Patel's June 14, 2018 report, Dr. Lyall's April 30, 2018 report, a February 23, 2018 report
No. 20AP-165                                                                               3


from Michael Faust, Ph.D., and a June 10, 2019 report from Douglas Pawlarczyk, Ph.D. to
find Ford permanently and totally disabled solely as a result of the allowed psychological
conditions of her claim.
       {¶ 5} The magistrate determined the commission did not abuse its discretion by
relying on the evidence cited in the SHO's decision and issuing the order granting Ford PTD
compensation. The magistrate noted that Altercare had not identified any mistake of law
or fact which would preclude consideration of the reports from Drs. Patel, Lyall, Faust or
Pawlarczyk.
       {¶ 6} Altercare's first objection asserts the magistrate erred by finding the
commission's order contained sufficient detail to permit meaningful review. When
reviewing a claim for a writ of mandamus in a workers' compensation case, a court's role is
to determine whether the commission has abused its discretion. State ex rel. Pacheco v.
Indus. Comm., 157 Ohio St.3d 126, 2019-Ohio-2954, ¶ 7; State ex rel. Burley v. Coil
Packing, Inc., 31 Ohio St.3d 18 (1987), syllabus. "So long as the commission's order is based
on some evidence in the record, a court should not find an abuse of discretion." Pacheco at
¶ 7, citing State ex rel. Perez v. Indus. Comm., 147 Ohio St.3d 383, 2016-Ohio-5084, ¶ 20.
       {¶ 7} An order from the commission granting or denying benefits to a claimant
"must specifically state what evidence has been relied upon, and briefly explain the
reasoning for its decision." State ex rel. Noll v. Indus. Comm., 57 Ohio St.3d 203, 206
(1991). An order from the commission complies with Noll if it: (1) specifies the evidence
upon which the commission relied, and (2) explains the reasoning the commission used to
reach its decision in such a manner as to enable meaningful judicial review. State ex rel.
Renomer v. Indus. Comm., 71 Ohio St.3d 134, 137 (1994), citing State ex rel. Gay v. Mihm,
68 Ohio St.3d 315 (1994).
       {¶ 8} The SHO expressly relied on the reports of Drs. Patel, Lyall, Faust, and
Pawlarczyk to grant Ford's PTD application. The SHO explained that these reports
supported the PTD order, as the "mental health providers indicate[d] the Injured Worker
[was] incapable of sustained remunerative employment and [was] permanently and totally
disabled solely as a result of the allowed psychological conditions in this claim." (SHO
Decision at 1.) Our review of the cited medical reports demonstrates that each doctor found
Ford incapable of working based solely on the allowed psychological conditions. When the
commission's finding is "consistent with the conclusions reached by the doctors, no further
No. 20AP-165                                                                               4


explanation as to why [the commission] was relying upon the doctors' reports was
necessary." State ex rel. Hicks v. Indus Comm., 10th Dist. No. 04AP-1359, 2005-Ohio-
5535, ¶ 7.
       {¶ 9} Altercare contends that its remaining objections to the magistrate's decision
"undercut the reliability of the Claimant's medical evidence." (Relator's Obj.'s at 10.)
However, "[t]he commission is the exclusive evaluator of the weight and credibility to be
given medical reports of record, and reviewing courts cannot second-guess the
commission's credibility determinations in mandamus." State ex rel. Chrysler Corp. v.
Indus. Comm., 81 Ohio St.3d 158, 166 (1998), citing State ex rel. Pass v. C.S.T. Extraction
Co., 74 Ohio St.3d 373, 376 (1996). Accord State ex rel. Teece v. Indus. Comm., 68 Ohio
St.2d 165 (1981). As such, this court's review "extends only to whether some evidence exists
for the commission's decision; after that, courts must defer to the commission's
determination." Chrysler Corp. at 166.
       {¶ 10} The commission found the reports from Drs. Patel, Lyall, Faust, and
Pawlarczyk credible, as it was entitled to do. The commission's order granting Ford's
application for PTD compensation complied with Noll, as the order identified the evidence
relied on and explained the reasoning for its conclusion that Ford was permanently and
totally disabled. As the cited medical reports constituted some evidence to support the
commission's order, Altercare fails to demonstrate the commission abused its discretion.
Altercare's first objection is overruled.
       {¶ 11} Altercare's second objection asserts the magistrate erred by failing to address
whether the commission's order awarding Ford PTD compensation conflicted with the
commission's earlier order denying a request for authorization of medical services. The
magistrate addressed this argument and concluded that the "rejection of a prior request for
treatment [was] not controlling in the commission's ultimate decision to grant PTD."
(Appended Mag. Decision at ¶ 51.) We agree with the magistrate.
       {¶ 12} To receive PTD compensation, a claimant must: (1) demonstrate an inability
to perform sustained remunerative employment, and (2) causally relate that inability to the
claimant's allowed conditions. State ex rel. LTV Steel Co. v. Indus. Comm., 65 Ohio St.3d
22, 23 (1992), citing State ex rel. Jennings v. Indus. Comm., 1 Ohio St.3d 101 (1982). In
considering requests for authorization of medical services, courts apply the following test:
(1) are the requested medical services reasonably related to the allowed conditions, (2) are
No. 20AP-165                                                                                 5


the services reasonably necessary for treatment of the industrial injury, and (3) are the costs
of the requested services medically reasonable. State ex rel. Keith v. Indus. Comm., 10th
Dist. No. 06AP-1095, 2007-Ohio-5083, ¶ 13, citing State ex rel. Jackson Tube Servs. v.
Indus. Comm., 99 Ohio St.3d 1, 2003-Ohio-2259. Thus, a decision denying a request for
authorization of medical services has no bearing on the question of a claimant's ability to
engage in sustained remunerative employment.
       {¶ 13} Altercare contends the commission's denial of the request for authorization
of medical treatment demonstrated that Dr. Patel's treatment of Ford was "unrelated to the
2006 Claim." (Relator's Obj.'s at 15.) In the C-9 request for authorization of medical
services, Dr. Patel sought reimbursement for seven office visits involving psychotherapy
and psychiatric medication management. The commission's order denying the request for
authorization relied on a March 16, 2018 report from Mark E. Reynolds, M.D. Dr.
Reynolds' report concluded that, although the requested services were "reasonably related
to the work injury," they were not reasonably necessary for the treatment of the industrial
injury as there were "multiple issues contributing to [Ford's] symptoms and being
addressed in therapy that are not related to the allowed conditions of the claim." (Stip. at
160-61.) Dr. Reynolds' report demonstrated that Dr. Patel was treating Ford's allowed
conditions of GAD and depressive disorder, as well as Ford's other conditions such as
insomnia and attention deficit and hyperactive disorder.
       {¶ 14} The commission's denial of the request for authorization of medical services
demonstrated only that the commission found the seven requested office visits not
reasonably necessary for the treatment of Ford's allowed conditions. The ruling did not
indicate that all of Dr. Patel's treatment of Ford was unrelated to the allowed conditions.
Moreover, the fact that Dr. Patel was treating both Ford's allowed and non-allowed
conditions did not preclude him from opining that Ford was permanently and totally
disabled solely as a result of the allowed conditions. Altercare's second objection is
overruled.
       {¶ 15} Altercare's third objection asserts the magistrate ignored Altercare's
argument that the commission's PTD order was based on medical reports containing
conclusory statements. However, the magistrate thoroughly addressed the medical reports
relied on by the commission. As the magistrate's discussion of those reports demonstrates,
the doctors provided more than mere conclusory statements finding Ford permanently and
No. 20AP-165                                                                               6


totally disabled. Altercare's contention that the medical reports contained only conclusory
statements essentially questions the weight and credibility of the medical reports. See
Hicks at ¶ 6 (finding relator's argument that the medical "reports contained only conclusory
statements * * * essentially question[ed] the credibility and weight of the evidence"). Such
determinations, however, are within the exclusive discretion of the commission as the
finder of fact. Chrysler Corp. at 166; Teece. Altercare's third objection is overruled.
          {¶ 16} Altercare's fourth objection asserts the magistrate erred by finding the
medical reports sufficiently differentiated between allowed and non-allowed conditions.
The magistrate concluded that the medical reports limited their "consideration of Ford's
ability to work solely to the allowed conditions, even where the reports acknowledge other
factors affecting Ford's health." (Appended Mag. Decision at ¶ 50.)
          {¶ 17} "Entitlement to [PTD] compensation requires a showing that the medical
impairment due to the allowed conditions, either alone or together with nonmedical
disability factors, prevents claimant from engaging in sustained remunerative
employment." LTV Steel Co. at 24. An injured worker cannot receive PTD compensation
when they are unable to work due to impairments which "are not the result of an allowed
injury or occupational disease." R.C. 4123.58(D)(1). Accord State ex rel. Fields v. Indus.
Comm., 66 Ohio St.3d 437, 440 (1993) (stating that the commission may not "base an
award of permanent total disability on non-allowed medical conditions, in whole or in
part").
          {¶ 18} However, the mere "presence of nonallowed disabling conditions does not
automatically foreclose a finding of permanent total disability." State ex rel. Waddle v.
Indus. Comm., 67 Ohio St.3d 452, 458 (1993). So long as the claimant's allowed conditions
prevent sustained remunerative employment, a claimant will not be "penalized in a
permanent total disability determination simply because he or she is unfortunate enough
to have other health problems." Id. at 457-58. Thus, when a claimant has non-allowed
conditions, they must demonstrate that the "allowed condition independently caused the
disability." State ex rel. Bradley v. Indus. Comm., 77 Ohio St.3d 239, 242 (1997).
          {¶ 19} As the magistrate found, the four medical reports sufficiently limited their
consideration of Ford's ability to work solely to the allowed psychological conditions. Dr.
Faust's report acknowledged Ford's "significant symptoms of a panic disorder with
associated social anxiety and agoraphobia" and concluded that Ford's "condition [was]
No. 20AP-165                                                                                7


more severe related to these additional [non-allowed] conditions." (Stip. at 173.) However,
Dr. Faust specified that Ford's allowed conditions of "depressive disorder NEC and GAD
[were] sufficient to render her unable to work and [he] only addressed these in reviewing
this question." (Stip. at 173.)
       {¶ 20} Dr. Patel's report stated that Ford was "permanently and totally disabled
from any type of sustained remunerative employment based solely on the conditions for
which [he was] providing treatment," and the report addressed only Dr. Patel's treatment
of Ford's "recognized conditions of Generalized Anxiety Disorder and Depressive Disorder
NEC." (Stip. at 134.) Dr. Lyall stated that Ford was unable to engage in sustained
remunerative employment "due exclusively to the allowed psychological conditions." (Stip.
at 136.)
       {¶ 21} Altercare notes that Dr. Pawlarczyk's report discussed the mental health
conditions Ford had prior to her industrial injury. However, "[a] preexisting condition is
not a preexisting disability, where the claimant worked without any apparent problems
prior to the [industrial] injury." State ex rel. Consolidation Coal Co. v. Indus. Comm., 78
Ohio St.3d 176, 178 (1997), citing State ex rel. Kettering Med. Ctr. v. Wallace, 68 Ohio St.3d
588, 589 (1994). Furthermore, where a medical report attributes a claimant's impairment
to the allowed conditions, "there is no requirement that a physician specifically indicate
that a nonallowed condition was not part of his or her conclusion." Id. Although Dr.
Pawlarczyk acknowledged Ford's other conditions, he expressly found Ford "incapable of
work" based "solely on impairment resulting from the allowed mental and behavioral
condition(s)." (Stip. at 90.) Altercare's fourth objection is overruled.
       {¶ 22} Altercare's fifth objection asserts the magistrate erred by denying the
requested writ of mandamus because surveillance video evidence contradicted the medical
reports. Altercare presented surveillance video evidence in opposition to Ford's PTD
application. The surveillance video documented Ford going to medical appointments, the
bank, ordering fast food, picking up prescriptions, and shopping at Target and Cracker
Barrel on three separate days. The surveillance demonstrated that Ford did not leave her
home at all on two separate days.
       {¶ 23} The magistrate found the results of the surveillance operation "hardly
supportive of [Altercare's] desired conclusion, given the limited range of activities observed
therein." (Appended Mag. Decision at ¶ 51.) We agree with the magistrate. The activates
No. 20AP-165                                                                                  8


depicted on the surveillance video do not contradict the doctors' conclusions that Ford was
unable to work solely as a result of her allowed psychological conditions. Altercare's
contention that the surveillance video rendered the medical reports unreliable again
questions the weight and credibility of the evidence, which are matters within the
commission's exclusive discretion. Chrysler Corp. at 166; Teece.
       {¶ 24} Altercare also asserts that the commission's failure to address the
surveillance video in its PTD order violated Noll. However, "[t]he commission is not
required to list all the evidence that it considered in its order, but only that which it relied
upon to reach its conclusion." State ex rel. Metz v. GTC, Inc., 142 Ohio St.3d 359, 2015-
Ohio-1348, ¶ 14, citing State ex rel. Buttolph v. Gen. Motors Corp., Terex Div., 79 Ohio
St.3d 73, 77 (1997). Thus, the commission is not required to explain "why one piece of
evidence was considered more persuasive than another." State ex rel. Packaging Corp. of
Am. v. Indus. Comm., 139 Ohio St.3d 591, 2014-Ohio-2871, ¶ 26, citing State ex rel. Bell v.
Indus. Comm., 72 Ohio St.3d 575, 577 (1995). The commission's order complied with Noll
as it identified the four medical reports it relied on to find Ford permanently and totally
disabled. The commission was under no obligation to discuss the surveillance video or
explain why it found the surveillance video unpersuasive. Altercare's fifth objection is
overruled.
       {¶ 25} Following our independent review of the record pursuant to Civ.R. 53, we find
the magistrate has properly determined the facts and applied the appropriate law.
Therefore, we adopt the magistrate's decision as our own, including the findings of fact and
conclusions of law contained therein. In accordance with the magistrate's decision,
Altercare's five objections are overruled and we deny Altercare's request for a writ of
mandamus.
                                                                        Objections overruled;
                                                                   writ of mandamus denied.

                             KLATT and MENTEL, JJ., concur.

                                 __________________
No. 20AP-165                                                                                9


                                       APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                               TENTH APPELLATE DISTRICT

State ex rel. Altercare of Hartville Center, Inc.,:

               Relator,                           :

v.                                                :                 No. 20AP-165

Erica Ford et al.,                                :            (REGULAR CALENDAR)

               Respondents.                       :


                           MAGISTRATE'S DECISION

                                Rendered on January 25, 2021


               Morrow & Meyer, LLC, and Tod T. Morrow, for relator.

               Mario Gaitanos, for respondent Erica Ford.

               Dave Yost, Attorney General, Lauren A. Kemp, for
               respondent Industrial Commission of Ohio.


                                       IN MANDAMUS

       {¶ 26} Relator, Altercare of Hartville Center, Inc. ("Altercare"), brings this original
action requesting a writ of mandamus ordering respondent Industrial Commission of Ohio
("commission") to vacate its order granting permanent total disability ("PTD")
compensation to respondent, Erica Ford, and enter an order denying such compensation.
Findings of Fact:
       {¶ 27} 1. Ford worked as a nurse's aide with Altercare. On July 1, 2006, Ford
sustained injuries in the course of her employment while lifting a nursing home resident.
       {¶ 28} 2. Ford's claim was initially allowed for "sprain lumbar region; herniated disc
L5-S1; post dural headaches; compression of the anteromedial aspect of the left S-1 root
sleeve and inferior migration of extruded material measuring 3-4mm and caudal migration
No. 20AP-165                                                                                10


by a maximum of 4mm at L5-S1 level; radiculopathy S1." (Stip. at 10.) Subsequently, claims
were allowed for additional conditions of generalized anxiety disorder and depressive
disorder, NEC. (Stip. at 221.)
       {¶ 29} 3. After an initial denial at the district hearing officer ("DHO") level, a staff
hearing officer ("SHO") issued an order mailed July 31, 2015 granting temporary total
disability ("TTD") commencing December 31, 2014 based on the allowed conditions. (Stip.
at 217.)
       {¶ 30} 4. TTD terminated upon an administrator's motion granted in a DHO order
mailed April 25, 2018 finding that Ford had reached maximum medical improvement
("MMI") as of April 18, 2018.
       {¶ 31} 5. Ford filed her application for PTD on October 18, 2018. Ford supported
her application with reports from two physicians treating her psychological conditions.
(Stip. at 133.)
       {¶ 32} 6. Kanubhai Patel, M.D., a psychiatrist, described his treatment and
conclusions in a letter dated June 14, 2018:
                  Erica Ford has been under my care since July 20, 2015 for the
                  psychiatric treatment of her recognized conditions of
                  Generalized Anxiety Disorder and Depressive Disorder NEC.
                  She is seen for appointments at the frequency of once every
                  four weeks that consist of medication management with
                  psychotherapy add-on. She also participates in individual
                  Psychotherapy with a provider at another practice. I am
                  currently prescribing Ms. Ford the following medications for
                  the treatment of her allowed conditions.

                  Cymbalta 60mg 2Qam 1 Qhs
                  Seriquel 100 mg BID
                  Valium 10mg 1/2BID 1 Qhs
                  Adderall XR 20mg Qam Q 1pm

                  In spite of comprehensive treatment, Ms. Ford remains
                  depressed and anxious. She consistently presents to
                  appointments with a depressed mood and is often emotional
                  and cries during her appointments. She is withdrawn and
                  rarely leaves her home. She experiences sleep disturbances,
                  feelings of hopelessness and helplessness, impaired
                  concentration, and an extremely poor tolerance for coping
                  with stress. She has pain on a daily basis.

                  Based on Ms. Ford's debilitating psychological symptoms, it is
                  my opinion within a reasonable degree of medical certainty
No. 20AP-165                                                                             11


                  that Erica Ford is permanently and totally disabled from any
                  type of sustained remunerative employment based solely on
                  the conditions for which I am providing treatment.

(Stip. at 134.)

       {¶ 33} 7. James M. Lyall, Ph.D., a board-certified neuro psychologist, furnished the
following description and opinion arising from his treatment of Ford:
                  In response to your request for further information about our
                  treatment of Ms. Ford, I am writing this letter. Please note
                  that in preparation for this letter, I reviewed a psychological
                  evaluation conducted by Dr. Faust and dated February 23,
                  2018. I also discussed Ms. Ford's treatment in our office with
                  the treating counselor, Ms. Rhonda French. It is clear from
                  talking with the treating counselor that Ms. Ford continues to
                  be very depressed and anxious. She is also receiving
                  psychiatric care with medication. She continues to have
                  trouble sleeping, scatter thinking and trouble with decision
                  making. She also experiences numerous crying spells. In
                  further reviewing Dr. Faust's report, it is clear on page twelve
                  of this report that the claimant is incapable of sustained
                  remunerative employment at this time. He states her
                  condition is more severe related to these additional conditions
                  that are not part of the claim but her symptoms of the
                  Depressive Disorder NEC and GAD are sufficient to render
                  her unable to work and I only address these in reviewing this
                  question.

                  I am in agreement with Dr. Faust that the claimant is unable
                  to engage in regular remunerative employment due solely to
                  the psychological conditions allowed in the Workers' Comp.
                  claim and allowed physical difficulties. Taking this into
                  account and to a reasonable degree of psychological certainty,
                  it is this psychologist's opinion that the claimant is unable to
                  engage in regular remunerative employment and as a result is
                  permanently and totally disabled due exclusively to the
                  allowed psychological conditions to the whole body. I hope
                  you find this information useful. If I can provide further
                  information about our treatment of Ms. Ford, please let us
                  know.

(Stip. at 135-36.)
       {¶ 34} 8. Donald J. Tosi, Ph.D., evaluated Ford on behalf of Altercare. Dr. Tosi
examined Ford and reviewed her medical history. Dr. Tosi identified medical conditions
predating Ford's workplace injury, including attention deficit hyperactivity disorder
No. 20AP-165                                                                               12


("ADHD"), essential tremors, and migraine headaches. Dr. Tosi noted that Ford described
pre-injury prescriptions for Xanax and Zoloft by her family physician and two days in a
crisis center in 2001 or 2002. (Stip. at 116.) Dr. Tosi also noted several "unrelated life
stressors," including financial stress, identify theft, a sexual assault, three rapes in 1995,
and an abusive relationship in 1994. (Stip. at 118.) Dr. Tosi nonetheless concluded that
Ford was not incapable of sustained remunerative employment with accommodations:
               Adaption (ability to respond appropriately to changes in the
               work place): The Injured Worker is able to maintain
               attendance, influence people, perform the normal duties of her
               former job or another job within restrictions, use public
               transportation, use her own transportation, be aware of normal
               hazards, follow safety procedures, set realistic goals, deal with
               supervisors, deal with coworkers, make judgments, plan, and
               work under specific instructions. The Injured Worker is aware
               of safety issues. She is able to follow normal directions. She
               requires normal supervision. Restrictions or limitations are
               primarily physical. Work tasks should be simple to moderate in
               complexity. She is not at risk in the workplace.

               ***

               Specific to the allowed psychological conditions resulting from
               the 7/1/2008 injury the Injured Worker is capable of returning
               to remunerative employment in any capacity. There are no
               psychological restrictions.

               ***

               The Injured Worker is not permanently and totally disabled
               from all forms of sustained remunerative employment as a
               direct and sole result of the allowed psychological conditions in
               this claim. See my responses to previous questions for
               explanation.

(Stip. at 117-18, 120.)
       {¶ 35} 9. Ford was examined on behalf of the commission by psychologist
Douglas J. Pawlarczyk, Ph.D. Dr. Pawlarczyk stated that "both her psychotherapist and
numerous psychological evaluations over time indicate that she has consistently
demonstrated significant symptoms of both depression and anxiety and that there has been
little change in her functioning." (Stip. at 87.) Dr. Pawlarczyk concluded that Ford was
incapable of work based on the allowed psychological conditions. (Stip. at 88, 90.)
No. 20AP-165                                                                               13


         {¶ 36} 10. William T. Darling, Ph.D., a specialist in rehabilitation education,
produced a report dated June 6, 2018 that assessed Ford's vocational options and capacity
to return to sustained remunerative employment. Dr. Darling reviewed Ford's medical
records, employment history, education, and local employment conditions to conduct a
transferable skills analysis. Dr. Darling concluded that Ford was able to return to work with
appropriate restrictions: "[I]t is my professional opinion that someone of Erica Ford's
vocational and industrial-injury profile, if so motivated, should be considered capable of
sustained, remunerative employment in positions commensurate with her current
capabilities and presumed restrictions.       As such, I would not consider her to be
permanently, totally disabled." (Stip. at 29.)
         {¶ 37} 11. To oppose the PTD application, Altercare engaged a surveillance service
which recorded Ford as she engaged in various activities on three different days, including
driving to the bank, fueling her car at a self-service pump, ordering food at a drive through,
and shopping at a department store and specialty store while carrying a basket with items
in it.
         {¶ 38} 12. Ford's PTD application provides a personal history in which she states
that she obtained a bachelor's degree in nursing after her injury in 2009 and had repeatedly
sought employment in her field thereafter but had in no case been able to maintain
employment past a probationary period.
         {¶ 39} 13. Altercare also presented for consideration a prior denial by the Ohio
Bureau of Workers' Compensation ("BWC") of Ford's request for authorization of
psychiatric medication management and psychotherapy sessions. This denial was based
on a March 16, 2018 report by Mark E. Reynolds, M.D., a psychiatrist who did not examine
Ford but extensively reviewed her treatment records. Dr. Reynolds had concluded that the
information reviewed did not support coverage of the requested services, because
information in the history indicated that there were multiple issues contributing to Ford's
symptoms that were not allowed conditions of the claim. (Stip. at 161.)
         {¶ 40} 14. Ford attempted to rebut introduction of Dr. Reynolds' report with a
further opinion from Dr. Patel, who stated that his treatment of Ford was based on her
symptoms of depression and anxiety, as well as frustration and discouragement stemming
from her back pain and limitations secondary to her allowed injury. (Stip. at 149.)
No. 20AP-165                                                                              14


       {¶ 41} 15. The commission also had before it a report prepared by Michael
Faust, Ph.D., clinical psychologist, at the request of the BWC. Dr. Faust reviewed Ford's
records and examined her on February 23, 2018. Dr. Faust concluded as follows: "Due to
the [injured worker's] continued and significant symptoms of a Depressive Disorder NEC
and Generalized Anxiety Disorder, I do not believe she could return to her prior position of
employment at this time. She is viewed as having attained MMI and therefore a period of
TTD is not warranted."        (Stip. at 173.)   Dr. Faust distinguished between symptoms
attributable to Ford's allowed conditions and those attributable to other underlying
conditions, such as social anxiety and agoraphobia. He stated "[h]er condition is more
severe related to these additional conditions that are not a part of the claim, but her
symptoms of the depressive disorder [generalized anxiety disorder] are sufficient to render
her unable to work and I only addressed these in reviewing this question." (Stip. at 173.)
Dr. Faust additionally stated "Ms. Ford is exhibiting significant and severe depressive
symptoms and anxiety at this time. She is not viewed as an appropriate candidate for
vocational rehabilitation due to the severity of her psychological symptoms." (Stip. at 174.)
       {¶ 42} 16. Ford was examined for her physical conditions by Richard M. Kepple,
M.D., who concluded as follows: "In my opinion, Ms. Ford's physical limitations do not
prevent her from performing sustained remunerative employment. She has the ability to
move about and change of position [sic] for her own comfort. This conclusion is based on
the above restrictions being strictly adhered to." (Stip. at 110.) Dr. Kepple concluded that
Ford could work in a primarily sedentary position if she were allowed to sit, stand, and walk
short distances and did not stoop, crouch, or climb steps, or lift more than ten pounds
occasionally.
       {¶ 43} 17. An SHO heard Ford's PTD application on September 20, 2019. The SHO
concluded that the application for PTD should be granted as follows:
                The IC-2 Application for Compensation for Permanent Total
                Disability filed by the Injured Worker on 10/18/2018 is
                granted to the extent of this order.

                After full consideration of the issue, permanent total disability
                compensation is awarded from 04/19/2018, less any
                compensation previously paid from said date which is
                inconsistent with the receipt of permanent total disability
                compensation. This compensation is awarded pursuant to
                R.C. 4123.58(A) and is to continue without suspension unless
No. 20AP-165                                                                               15


               future facts or circumstances warrant the cessation of this
               award.

               100% of this award is allocated to claim number 06-359046.

               This decision is based on the 02/23/2018 report of Michael
               Faust, Ph.D., the 04/30/2018 report of James Lyall, Ph.D.,
               the 06/14/2018 report of Kanubhai Patel, M.D., and the
               06/10/2019 report of Douglas Pawlarczyk, Ph.D., wherein
               these mental health providers indicate the Injured Worker is
               incapable of sustained remunerative employment and is
               permanently and totally disabled solely as a result of the
               allowed psychological conditions in this claim. Pursuant to
               the holding in State ex rel. Galion Mfg. Div., Dresser
               Industries v. Haygood, 60 Ohio St.3d 38, 576 N.E.2d 60
               (1991), it is not necessary to discuss or analyze the Injured
               Worker's non-medical disability factors when the medical
               evidence alone supports permanent total disability.

               All evidence was reviewed and considered.

(Stip. at 10-11.)
       {¶ 44} 18. The commission denied Altercare's further appeal by order dated
November 1, 2019.
       {¶ 45} 19. Altercare filed its complaint with this court for a writ of mandamus on
March 18, 2020.
Discussion and Conclusions of Law:
       {¶ 46} To be entitled to relief in mandamus, relator must establish that it has a clear
legal right to relief, that the commission has a clear legal duty to provide such relief, and
that relator has no plain and adequate remedy in the ordinary course of law. State ex rel.
Berger v. McMonagle, 6 Ohio St.3d 28 (1983). To do this, relator must demonstrate that
the commission abused its discretion and, "in this context, abuse of discretion has been
repeatedly defined as a showing that the commission's decision was rendered without some
evidence to support it." State ex rel. Burley v. Coil Packing, Inc., 31 Ohio St.3d 18, 20
(1987); State ex rel. Elliott v. Indus. Comm., 26 Ohio St.3d 76 (1986). Where the record
contains some evidence to support the commission's findings, there has been no abuse of
discretion, and mandamus is not appropriate. State ex rel. Lewis v. Diamond Foundry Co.,
29 Ohio St.3d 56 (1987). Credibility and the weight to be given evidence are clearly within
the discretion of the commission as the factfinder. State ex rel. Teece v. Indus. Comm., 68
No. 20AP-165                                                                               16


Ohio St.2d 165 (1981); State ex rel. Pacheco v. Indus. Comm., 10th Dist. No. 15AP-1033,
2017-Ohio-8971, ¶ 18.
       {¶ 47} The inquiry when addressing a PTD determination from the commission
under R.C. 4123.58(C)(2) is whether the claimant is capable of performing "sustained
remunerative employment." State ex rel. Domjancic v. Indus. Comm., 69 Ohio St.3d 693
(1994). To ascertain whether the claimant is disabled, the commission will first consider
medical evidence evaluating the claimant's physical or mental limitations resulting from
allowed conditions in the claim. Ohio Adm.Code 4121-3-34(C)(1). The commission will
then determine whether the allowed medical conditions alone, or in conjunction with non-
medical factors such as vocational circumstances, will prevent a claimant from engaging in
sustained remunerative employment. State ex rel. Waddle v. Indus. Comm., 67 Ohio St.3d
452 (1993).
       {¶ 48} Altercare argues that the commission's order is not supported by some
evidence or, in the alternative, provides insufficient detail to ascertain the evidence relied
upon and rationale underlying the decision.
       {¶ 49} The magistrate first notes that, because the commission's order is based
solely upon medical factors related to the allowed conditions, there is no need to assess
non-medical factors such as Ford's age, education, and job history pursuant to State ex rel.
Stephenson v. Indus. Comm., 31 Ohio St.3d 167, 170 (1987). See generally State ex rel.
Galion Mfg. Div. Dresser Industries, Inc. v. Haygood, 60 Ohio St.3d 38 (1991).
       {¶ 50} The commission's order is supported by the reports of Drs. Faust, Lyall, Patel,
and Pawlarczyk, who all concluded that Ford was permanently and totally disabled. The
commission, as trier of fact, could accept or reject the conclusions in these reports, and
Altercare has not identified any mistake of law or fact that precludes consideration of these
evidentiary items. The reports, by their own terms, limit consideration of Ford's ability to
work solely to the allowed conditions, even where the reports acknowledge other factors
affecting Ford's health.   Dr. Faust acknowledged that Ford's pre-existing conditions
contributed to her symptoms, but expressly limited his conclusions to the allowed
conditions of depressive disorder NEC and generalized anxiety disorder. Dr. Pawlarczyk
summarized his findings by assessing Ford's "residual mental and behavioral capacity
resulting from the impairments associated with the allowed conditions." (Stip. at 88.) Dr.
Lyall concluded that Ford was "unable to engage in regular remunerative employment and
No. 20AP-165                                                                             17


as a result is permanently and totally disabled due exclusively to the allowed psychological
conditions to the whole body." (Emphasis added.) (Stip. at 135-36.)
       {¶ 51} The mere presence of non-allowed conditions will not automatically defeat a
PTD application based on allowed conditions. Waddle at 455. While Altercare asks the
court to conduct a de novo review of the medical evidence and consider the conflicting
opinions of Drs. Tosi and Reynolds, the mere presence of conflicting evidence will not
support a finding that the commission abused its discretion. State ex rel. Jeep Corp. v.
Indus. Comm., 42 Ohio St.3d 83 (1989); State ex rel. Stinespring-Welch v. Miller, 10th
Dist. No. 16AP-878, 2018-Ohio-1366. Altercare points to the conflicting vocational report
of Dr. Darling, the commission's prior denial of a request for treatment, and the results of
Altercare's surveillance contractor. The BWC's rejection of a prior request for treatment is
not controlling in the commission's ultimate decision to grant PTD. Moreover, the results
of the surveillance operation were hardly supportive of the desired conclusion, given the
limited range of activities observed therein.
       {¶ 52} In summary, it is the magistrate's decision and recommendation that the
commission did not abuse its discretion in relying upon the evidence cited in the SHO's
report and issuing an order granting PTD, and the requested writ of mandamus should be
denied.


                                                /S/ MAGISTRATE
                                                 MARTIN L. DAVIS




                                NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
              unless the party timely and specifically objects to that factual
              finding or legal conclusion as required by Civ.R. 53(D)(3)(b).